IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-0995-10


RODNEY LAMONT HUNT, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

KAUFMAN COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of murder and sentenced to 99 years confinement.  On
appeal, Appellant claimed that police used a deliberate "question first and warn later"
technique when police gave a "midstream" Miranda warning as discussed by the Supreme
Court in Missouri v. Seibert, 542 U.S. 600 (2004).  The Court of Appeals affirmed, holding
that Appellant's post-Miranda statement was not tainted by a statement that he gave to police
before being given the Miranda warnings.  Hunt v. State, No. 05-07-01408-CR (Tex.
App.-Dallas, Marcy 16, 2009).  Appellant petitioned this Court for discretionary review.
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's opinions in Martinez v. State, 272 S.W.3d 615 (Tex. Crim. App. 2008), and
Carter v. State, 309 S.W.3d 31 (Tex. Crim. App. 2010).  Therefore, we vacate the judgment
of the Court of Appeals and remand for that court to consider the effect of Martinez and
Carter, if any, on its reasoning and analysis in this case.


En banc
Delivered: January 26, 2011
Do Not Publish